Citation Nr: 0517781	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  99-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for 
postoperative anterior cruciate ligament reconstruction of 
the left knee with slight instability, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel



INTRODUCTION

The veteran served on active service from January 1979 to 
October 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  At present, after remand to the RO for additional 
development in May 2000 and November 2003, the veteran's case 
is once again before the Board for appellate review.

The Board notes that the veteran also perfected his appeal 
with respect to the issue of service connection for 
arthritis.  However, in an August 2000 rating decision, the 
veteran was granted service connection for traumatic 
arthritis of the left knee with limitation of motion, and was 
assigned a 10 percent rating under Diagnostic Code 5010.  
Hence, the only issue before the Board is that set forth in 
the title page of this decision.

The Board notes that the veteran presented testimony during 
an appeals hearing at the RO before the undersigned Veterans 
Law Judge (VLJ) in November 1999.  A copy of the hearing 
transcript issued following the hearing is of record.   

Lastly, the Board notes that, per the June 2000 and June 2004 
VA examination reports, the record raises the issue of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  However, as the only issue currently 
before the Board is that set forth on the title page of this 
decision, this matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected left knee disability is 
characterized by range of motion of 0 to 112-132 (extension 
to flexion).  The knee has mild laxity and moderate crepitus, 
but there is no evidence of severe recurrent subluxation or 
lateral instability.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected postoperative 
anterior cruciate ligament reconstruction of the left knee 
with slight instability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claim on appeal via December 2000 and April 2004 RO 
letters, the June 1998 rating decision, the October 1998 
statement of the case (SOC), and the various supplemental 
statements of the case (SSOCs) issued from August 2000 to the 
present.  In addition, the April 2004 RO letter, July 2003 
and April 2005 SSOCs provided the veteran with specific 
information concerning the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letters, the rating decision, the SOC and the SSOCs, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

With respect to the musculoskeletal system, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-
97.  The rating for a disability involving the 
musculoskeletal system should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2004).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2004).  It is 
the intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2004).

Where the particular disability for which the veteran has 
been service-connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27 (2004).  

In this case, in an April 1982 rating decision, the veteran 
was granted service connection for postoperative left knee 
anterior cruciate ligament reconstruction, and was assigned a 
10 percent rating under Diagnostic Code 5257, effective 
October 1981.  Subsequently, in a July 2003 rating decision, 
the veteran's disability was increased to a 20 percent rating 
effective September 2000.  At this time, the veteran was also 
granted service connection for left knee traumatic arthritis, 
and was assigned a 10 percent rating under Diagnostic Code 
5010, effective September 1997.

In this case, in addition to evaluating the veteran's 
disability under Diagnostic Code 5257, the Board will also 
considered other potentially applicable Diagnostic Codes, 
which in this case include Diagnostic Codes 5260, and 5261.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly 
holding that the BVA's selection of a Diagnostic Code may not 
be set aside as "arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (Citations omitted).

Diagnostic Code 5257 provides the following evaluations for 
knee disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; 
and 30 percent (the maximum allowed) for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  Since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, §§ 4.40 and 4.45 with respect to pain do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2004).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  A 30 percent 
disability evaluation is in order where there is limitation 
of leg extension to 20 degrees.  A 40 percent disability 
evaluation is assigned where there is limitation of leg 
extension to 30 degrees.  And, a 50 percent evaluation is 
assigned where there is limitation of leg extension to 45 
degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2004).

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  The evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2004).  However, the VA General Counsel has 
issued a precedential opinion holding that "separate ratings 
may be assigned under Diagnostic Code 5260 and Diagnostic 
Code 5261, where a veteran has both a limitation of flexion 
and limitation of extension of the same leg; limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg."  VAOPGCPREC 9-2004 
(September 17, 2004).  

With respect to the evidence of record, the evidence includes 
a January 1998 VA examination report which indicates the 
veteran has had three left knee surgeries, the last one being 
in 1994 at Bossier Medical Center.  The objective findings of 
the left knee included a well-healed medical surgical scar 
measuring approximately 23 centimeters by 1 centimeter.  
Also, there was a scar on the lateral aspect of the left knee 
measuring 11 centimeters.  He had no tenderness of the 
lateral tibial plateau or the lateral femoral head, but he 
had fairly marked tenderness and pain on palpation of the 
medial tibial plateau and the medial tibial femoral head.  He 
also had tenderness on palpation of the medial aspect of the 
patella and of the patellar tendon.  On motion, there is 
subpatellar crepitation as well as crepitation between the 
femur and the tibia medially, with pain of motion of the left 
knee.

Records dated from 1994 to 1998 from M. Acurio, M.D., include 
a July 1998 statement showing the veteran underwent an 
anterior cruciate ligament (ACL) reconstruction.  He had 
developed a hypertrophic synovitis, and Dr. Acurio was of the 
opinion that the meniscal tear and hypertrophic synovitis 
were related to the initial service-connected disability.  He 
also had chronic instability which would lead to both chronic 
synovitis and further injure the menisci.  

During the November 1999 hearing, the veteran testified that 
he had difficulty bending and lifting his leg, and he would 
have pain afterwards.  He also testified that he had 
difficulty balancing the knees, and had already undergone 
three surgeries of the knee.  

A June 2000 VA examination report notes the veteran reported 
he had to stop working due to pain, was able to sit for only 
half an hour to an hour, was able to dangle his leg for only 
about 5 minutes, and was able to walk only about 100 yards.  
Upon examination, he had well healed scars and a range of 
motion from 0 to 112.  He had lateral, medial and anterior 
stability, but had positive drawer sign with instability 
present.  He was able to extend his leg and squat 
approximately one quarter, and his Achilles tendon was in 
good alignment with weightbearing and nonweightbearing.  He 
needed help with putting on his shoes/socks, although he had 
no increased callus formation.  The examiner was unable to 
elicit deep tendon reflexes of the left lower extremity, 
although the veteran had intact perception to vibratory 
stimuli to the bilateral lower extremities.  He also had 
decreased perception to sharp and dull about the scarring on 
the left knee area.  The veteran was diagnosed with status 
post injury with surgical intervention times three to the 
left lower extremity.  He continued to have functional defect 
secondary to pain, decreased range of motion and instability.  
And, x-rays revealed minor arthritic changes of both knees.

Treatment records from the VA Medical Center in Shreveport 
dated from 2000 to 2001 describe the treatment the veteran 
has received over time, including for the left knee 
disability.  Specifically, the Board notes that September 
2000 notations show the veteran ambulated with mildly 
antalgic gait, equal stride length, and only minimal 
shortened stance time on the left lower extremity.  He also 
had well healed scars with no erythema or effusion.  He had 
range of motion of 0 to 132 degrees, with mild medial joint 
laxity and positive anterior drawer of the left knee, and 
tenderness at the medial joint line and medial margin of 
patella.

Records from the Naval Regional Medical Center dated in 1981 
show the veteran was diagnosed with residual anterolateral 
and anteromedial rotatory instability of the left knee due to 
old anterior cruciate insufficiency.

A June 2004 VA examination report reveals the veteran was 
obese, and had steady gait and erect posture.  The left knee 
had moderate effusion, but no erythema or warmth.  He had 
moderate crepitus, and pain on range of motion specially 
after repetitious activity.  He had range of motion of 0 to 
122 degrees actively, 0 to 126 passively, and pain at 122 
degrees.  He also had positive McMurray's sign, positive 
Lachman' s sign, positive anterior drawer sign, and pain on 
application of a varus and valgus stressor indicating medial 
and collateral ligament instability.  He had two surgical 
scars which were not elevated or depressed, with no keloid 
formation and no adherence to underlying tissue.  He was 
diagnosed with postoperative left knee anterior cruciate 
ligament (ACL) reconstruction in 1980 and 1981, and left knee 
ACL deficiency (anterolateral refractory instability).  This 
finding was made in spite of the veteran's ACL reconstruction 
which indicated that the previous three surgeries were not 
successful.  The residual or functional limitation was mild 
osteoarthritis and persistent instability of the left knee.

A July 2004 Magnetic Resonance Imaging (MRI) report of the 
left knee showed small joint effusion, loss of articular 
cartilage about the patellofemoral joint and lateral 
femorotibial joint with some spurring consistent with 
degenerative changes.  There was also absence of 
visualization of the anterior cruciate ligament graft, 
probably due to full-thickness disruption or tear of this 
graft, and absence of visualization of the lateral meniscus 
which could be due to previous meniscectomy versus complete 
degeration.

Lastly, a July 2004 x-ray report shows joint effusion and 
mild peripheral hypertrophic spurring of three compartments.  
There were also osseous changes consistent with ACL repair, 
medial compartment joint space narrowing at the most medial 
aspect, and adequate central portion of the medial 
compartment.

Upon a review of the evidence, the Board finds that the 
criteria for the assignment of a disability evaluation in 
excess of 20 percent for the service-connected postoperative 
anterior cruciate ligament reconstruction of the left knee 
with slight instability have not been met.  The veteran's 
service-connected left knee disability is characterized by 
range of motion of 0 to 112-132 (extension to flexion).  The 
knee has mild laxity and moderate crepitus, but there is no 
evidence of severe recurrent subluxation or lateral 
instability.  As such an increased rating in excess of 20 
percent under Diagnostic Code 5257 is not warranted.  See 38 
C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).

The Board has also considered whether the veteran's knee 
disability should be rated under other Diagnostic Codes that 
could result in a rating higher than 20 percent, including 
under Diagnostic Codes 5260 and 5261.  In this respect, the 
veteran's left knee disability has been characterized by 
range of motion of 0 to 112-132 (extension to flexion).  The 
evidence simply does not show that the knee is characterized 
by limitation of extension to 20 degrees or limitation of 
flexion to 15 degrees.  As such, a rating in excess of 20 
percent is not warranted under Diagnostic Codes 5260, 5261.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2004).

In addition, the Board has also considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 as related to Diagnostic 
Codes 5260 and 5261.  In this respect, the Board does not 
doubt the presence of pain in the veteran's left knee, 
including pain on motion, and that such pain would exhibit 
weakened movement and excess fatigability during flare-ups 
and/or repeated use, per the June 2004 VA examination report.  
However, upon consideration of the evidence in its entirety, 
the Board finds that, the objective medical evidence simply 
does not show that the veteran's limitation of motion 
approaches that required by either Diagnostic Code 5260 or 
Diagnostic Code 5261 for a higher evaluation.  As a matter of 
fact, the objective evidence of record does not reflect any 
additional functional limitation specifically related to 
pain/weakness sustained by the veteran.  And, it is clear 
that the law requires that such additional functional 
limitation be supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2004).

The Board has also considered whether the veteran's left knee 
disability should be assigned a rating for arthritis separate 
from the 20 percent rating assigned for the service-connected 
postoperative anterior cruciate ligament reconstruction of 
the left knee with slight instability, pursuant to VAOPGCPREC 
23-97 and VAOPGCPREC 9-98.  However, per the July 2003 rating 
decision, the veteran is already service connected for 
traumatic arthritis of the left knee, and that such 
disability is rated under Diagnostic Codes 5010, as 10 
percent disabling.  As such, the award of yet another 
separate disability evaluation for arthritis of the left knee 
secondary to the service-connected postoperative anterior 
cruciate ligament reconstruction of the left knee with slight 
instability would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2004).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's postoperative anterior 
cruciate ligament reconstruction of the left knee with slight 
instability.  Under these circumstances, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. §§ 
5103A, 5107(b); 38 C.F.R. § 3.159); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected knee disability 
has caused marked interference with employment (i.e., beyond 
that contemplated in the currently assigned evaluation) or 
the need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the evidence does 
not show that there is an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.

Lastly, with respect to the disability at issue, the 
applicable rating criteria contemplate higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis other than that 
indicated above.  Likewise then, referral for consideration 
for extra-schedular evaluation is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 20 percent for 
postoperative anterior cruciate ligament reconstruction of 
the left knee with slight instability is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


